                                         Case 3:12-cr-00678-MMC Document 465 Filed 07/28/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC-1
                                  8                     Plaintiff,                      ORDER DENYING DEFENDANT
                                                                                        CATLEDGE'S REQUEST TO CLARIFY
                                  9                v.                                   SECOND AMENDED JUDGMENT
                                  10     JAMES B. CATLEDGE,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 14, 2020, defendant James Catledge ("Catledge") filed a "Response to

                                  14   the Court's Order filed on April 22, 2020," in which he responded to a number of victims'

                                  15   requests for modification of the Restitution Schedule attached to the Second Amended

                                  16   Judgment. In said Response, Catledge also includes a request, pursuant to Rule 36 of

                                  17   the Federal Rules of Criminal Procedure, that the Court "clarify that the restitution order

                                  18   against him will not accrue any interest or penalties." (See Catledge's Response at 8:13-

                                  19   14.) Having read and considered Catledge's request for clarification, the Court rules as

                                  20   follows.1

                                  21          Under Rule 36, a court may "correct a clerical error in a judgment, order, or other

                                  22   part of the record, or correct an error in the record arising from oversight or omission."

                                  23   See Fed. R. Crim. P. 36. Here, Catledge argues, the Second Amended Judgment should

                                  24   be clarified to provide that the amount owed to victims will not accrue interest or penalties

                                  25   because he "does not have the ability to pay" and the Court "has already set the terms for

                                  26

                                  27          1
                                               By order filed concurrently herewith, the Court has addressed the victims'
                                  28   requests for modification of the Restitution Schedule.
                                         Case 3:12-cr-00678-MMC Document 465 Filed 07/28/20 Page 2 of 4




                                  1    repayment" in the Second Amended Complaint. (See Catledge's Response at 8:15-16.)

                                  2           With respect to interest, 18 U.S.C. § 3612(f) provides as follows:

                                  3           (1) In general.—The defendant shall pay interest on any fine or restitution of
                                              more than $2,500, unless the fine is paid in full before the fifteenth day after
                                  4           the date of the judgment. If that day is a Saturday, Sunday, or legal public
                                              holiday, the defendant shall be liable for interest beginning with the next day
                                  5           that is not a Saturday, Sunday, or legal public holiday.
                                  6           (2) Computation.—Interest on a fine shall be computed—
                                  7                  (A) daily (from the first day on which the defendant is liable for
                                                     interest under paragraph (1)); and
                                  8
                                                     (B) at a rate equal to the weekly average 1-year constant maturity
                                  9                  Treasury yield, as published by the Board of Governors of the
                                                     Federal Reserve System, for the calendar week preceding the first
                                  10                 day on which the defendant is liable for interest under paragraph (1).
                                  11          (3) Modification of interest by court.—If the court determines that the
                                              defendant does not have the ability to pay interest under this subsection,
                                  12
Northern District of California




                                              the court may—
 United States District Court




                                  13                 (A) waive the requirement for interest;
                                  14                 (B) limit the total of interest payable to a specific dollar amount; or
                                  15                 (C) limit the length of the period during which interest accrues.
                                  16   See 18 U.S.C. § 3612(f).

                                  17          In the instant case, the restitution award far exceeds $2,500 and was not paid in

                                  18   full before the fifteenth day after entry of the Second Amended Judgment. Thus, under

                                  19   § 3612(f)(1), Catledge is required to pay interest on that award, unless the Court,

                                  20   pursuant to § 3612(f)(3), exercised its discretion to waive the interest requirement. As

                                  21   Catledge acknowledges, the Second Amended Judgment includes no provision by which

                                  22   interest is waived. Consequently, by seeking relief under Rule 36, Catledge is, in

                                  23   essence, asserting the lack of such provision is a clerical error.

                                  24          In that regard, Catledge does not contend the Court, on the record at the

                                  25   restitution hearing or otherwise, expressly ordered interest be waived. Rather, Catledge

                                  26   appears to argue the Court implicitly waived the interest requirement because interest is

                                  27   not mentioned in the Schedule of Payments set forth in the Second Amended Judgment.

                                  28   (See Def.'s Response at 8:15-23; Second Amended Judgment at 7.) Catledge's
                                                                                      2
                                         Case 3:12-cr-00678-MMC Document 465 Filed 07/28/20 Page 3 of 4




                                  1    argument is not persuasive, as, in setting forth the manner in which payments will be

                                  2    applied, the Second Amended Judgment states as follows: "Payments shall be applied

                                  3    in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)

                                  4    fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs,

                                  5    including costs of prosecution and court costs." (See Second Amended Judgment at 7

                                  6    (emphasis added).)

                                  7           Consequently, there being no showing that the Court, either expressly or implicitly,

                                  8    exercised its discretion to waive the interest requirement, Catledge has failed to show the

                                  9    lack of any such provision in the Second Amended Judgment is a clerical error.

                                  10          Next, with respect to penalties, § 3612(g) provides as follows:

                                  11          Penalty for delinquent fine.—If a fine or restitution becomes delinquent, the
                                              defendant shall pay, as a penalty, an amount equal to 10 percent of the
                                  12
Northern District of California




                                              principal amount that is delinquent. If a fine or restitution becomes in
 United States District Court




                                              default, the defendant shall pay, as a penalty, an additional amount equal to
                                  13          15 percent of the principal amount that is in default.
                                  14   See 18 U.S.C. § 3612(g).

                                  15          Even assuming a court would have the discretion, at the time a judgment is

                                  16   entered, to waive the imposition of any penalty that might later be imposed under

                                  17   § 3612(g), the Court did not expressly do so in this case. To the extent Catledge argues

                                  18   the Court implicitly did so by not referring to penalties in the Schedule of Payments set

                                  19   forth in the Second Amended Judgment, the Court is not persuaded, as payments are,

                                  20   under the terms of said Judgment, to be applied to any "penalties" imposed, once six

                                  21   other categories of payments have been made. (See Second Amended Judgment at 7.)

                                  22          Consequently, as there is no showing that the Court, either expressly or implicitly,

                                  23   waived the requirement that Catledge pay any penalty that may be imposed under

                                  24   § 3612(g), Catledge has failed to show the lack of any such provision in the Second

                                  25   Amended Judgment is a clerical error.

                                  26          Lastly, the Court finds unpersuasive Catledge's argument that "[i]t was never the

                                  27   intent of the parties that interest would apply." (See Def.'s Response at 9:2-3.) The Plea

                                  28   Agreement contains no such provision and Catledge expressly states therein: "I agree
                                                                                       3
                                         Case 3:12-cr-00678-MMC Document 465 Filed 07/28/20 Page 4 of 4




                                   1   that this Agreement contains all of the promises and agreements between the

                                   2   government and me, and I will not claim otherwise in the future." (See Plea Agreement

                                   3   ¶ 12.)

                                   4            Accordingly, the request for clarification is hereby DENIED.

                                   5            IT IS SO ORDERED.

                                   6

                                   7   Dated: July 28, 2020
                                                                                                MAXINE M. CHESNEY
                                   8                                                            United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
